                  Case 4:21-cv-06080-KAW Document 10 Filed 09/13/21 Page 1 of 3



 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     2749 Hyde Street
 3
     San Francisco, California 94109
 4   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 5   Email:      gfox@bfesf.com
                 jtran@bfesf.com
 6
     Attorneys for Defendants
 7
     CITY OF ALAMEDA, JOHN KAANEHE,
 8   HARRIS SMILER, ANTHONY BUCK,
     JAMES FISHER, and KEVIN HORIKOSHI
 9

10

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13   MALI WATKINS,                                       Case No. 4:21-cv-06080-KAW

14          Plaintiff,                                   STIPULATION AND ORDER DISMISSING
                                                         FOURTH TO SIXTH CAUSES OF ACTION
15   v.                                                  AND TIME FOR DEFENDANTS TO FILE
                                                         ANSWER TO COMPLAINT AND REFERRING
16   CITY OF ALAMEDA, JOHN KAANEHE,                      CASE TO MAGISTRATE JUDGE SALLIE KIM
17   HARRIS SMILER, ANTHONY BUCK,                        FOR SETTLEMENT CONFERENCE
     JAMES FISHER, KEVIN HORIKOSHI, and
18   DOES 1-50 inclusive,

19          Defendants.
                                                         Hon. Kandis A. Westmore
20

21           1.       The parties, acting by and through their attorneys of record, stipulate for an Order

22   dismissing the Fourth Cause of Action (First Amendment), with prejudice; Fifth Cause of Action (Denial

23   of Medical Care), with prejudice; Sixth Cause of Action (Malicious Prosecution), with prejudice; and the

24   Sixth Cause of Action (Monell) without prejudice.

25           2.       The parties also stipulate for an Order providing that the City Defendants will file their

26   answer to the remaining causes of action within two weeks of the Court signing this stipulation and Order

27   thereon.

28           3.       The parties further stipulate for an Order assigning this case to Magistrate Judge Sallie

                                                           1
     STIPULATION AND ORDER DISMISSING CAUSES OF ACTION AND TIME TO FILE ANSWER & FOR SC REFERRAL
     Watkings v. City of Alameda, et al., U.S.D.C. Northern District of California Case No. 4:21-cv-06080-KAW
                  Case 4:21-cv-06080-KAW Document 10 Filed 09/13/21 Page 2 of 3



 1   Kim for a mandatory settlement conference and request that the assignment order allow the parties to

 2   meet with Judge Kim to schedule the settlement conference and said scheduling meeting may occur

 3   before the case management conference (the CMC is now set for November 9, 2021)

 4           4.       The parties will complete their Rule 26 disclosures within two weeks after the November

 5   9, 2021 cmc.

 6           5.       The parties also stipulate and agree to defer formal written discovery and depositions until

 7   after completion of the mandatory settlement conference

 8           IT IS SO STIPULATED.

 9   DATED: August 27, 2021                              LAW OFFICES OF JOHN L. BURRIS

10
                                                         By:          /s/ K. Chike Odiwe
11
                                                                *Mr. Odiwe consented to filing this document
12                                                               electronically
                                                                 John L. Burris
13                                                               K. Chike Odiwe
                                                                 Attorneys for the Plaintiff
14                                                               MALI WATKINS
15

16   DATED: August 27, 2021                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

17
                                                         By:            /s/ Gregory M. Fox
18
                                                                Gregory M. Fox
19                                                              Joanne Tran
                                                                Attorneys for Defendants
20                                                              CITY OF ALAMEDA, JOHN KAANEHE,
                                                                HARRIS SMILER, ANTHONY BUCK, JAMES
21                                                              FISHER, and KEVIN HORIKOSHI
22

23                                         ATTORNEY ATTESTATION

24           I, Gregory M. Fox, am the ECF user whose identification and password are being used to file the

25   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

26   these documents has been obtained from each of its Signatories.

27   Dated: August 27, 2021                                          /s/ Gregory M. Fox
                                                                       Gregory M. Fox
28

                                                            2
     STIPULATION AND ORDER DISMISSING CAUSES OF ACTION AND TIME TO FILE ANSWER & FOR SC REFERRAL
     Watkins v. City of Alameda, et al., U.S.D.C. Northern District of California Case No. 4:21-cv-06080-KAW
              Case 4:21-cv-06080-KAW Document 10 Filed 09/13/21 Page 3 of 3



 1                                                          ORDER

 2           Good cause appearing the stipulation IS SO ORDERED.

 3

 4

 5   DATED:      September 13, 2021
                                                          HONORABLE KANDIS A. WESTMORE
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
     STIPULATION AND ORDER DISMISSING CAUSES OF ACTION AND TIME TO FILE ANSWER & FOR SC REFERRAL
     Watkins v. City of Alameda, et al., U.S.D.C. Northern District of California Case No. 4:21-cv-06080-KAW
